UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2015 Date of reporting period :	November 1, 2014 — October 31, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Absolute Return 100 Fund ® Annual report 10 | 31 | 15 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 14 Terms and definitions 16 Other information for shareholders 17 Important notice regarding Putnam’s privacy policy 18 Trustee approval of management contract 19 Financial statements 25 Federal tax information 70 About the Trustees 71 Officers 73 Consider these risks before investing: Allocation of assets among asset classes may hurt performance. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. The fund’s active trading strategy may lose money or not earn a return sufficient to cover associated trading and other costs. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. International investing involves currency, economic, and political risks. Emerging-market securities have illiquidity and volatility risks. The fund may not achieve its goal, and it is not intended to be a complete investment program. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. The fund’s efforts to produce lower-volatility returns may not be successful and may make it more difficult at times for the fund to achieve its targeted return. Under certain market conditions, the fund may accept greater-than-typical volatility to seek its targeted return. You can lose money by investing in the fund. The fund’s prospectus lists additional risks. Message from the Trustees Dear Fellow Shareholder: The stock market has bounced back strongly since the correction in August, and the U.S. economy has shown resilience. In fact, the U.S. Federal Reserve, citing recent improvements in employment and wage growth, has placed the possibility of interest-rate hikes firmly on the table. One of the important takeaways from the recent rally, in our view, is that many investors have a reserve of confidence. Still, these are volatile and unpredictable times. While the Fed downplayed the impact of China’s slowdown on U.S. economic growth, there are a number of risks and opportunities in today’s market, including tepid growth in many overseas markets. In this changing environment, Putnam’s portfolio managers are persistently working to achieve gains and manage downside risk, relying on a proprietary global research framework to guide their investment decisions. The interview in the following pages provides an overview of your fund’s performance for the reporting period ended October 31, 2015, as well as an outlook for the coming months. With a new year at hand, it may be time to consult your financial advisor to ensure that your portfolio is aligned with your investment goals, time horizon, and tolerance for risk. In closing, we would like to recognize Charles Curtis, who recently retired as a Putnam Trustee, for his 14 years of dedicated service. And, as always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 1.00%; had they, returns would have been lower. See pages 3, 5, and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. The fund seeks to earn a positive total return that exceeds the return on U.S. Treasury bills by 100 basis points (or 1.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. The fund is not expected to outperform during periods of market rallies. 4 Absolute Return 100 Fund Interview with your fund’s portfolio manager Bill, what were some of the key developments influencing bond prices during the 12-month reporting period ended October31, 2015? Interest rates were volatile during the past 12months, but ended lower than where they started, driven by periods of investor risk aversion that led to strong demand for longer-maturity U.S. Treasuries and other government securities. The yield on the benchmark 10-year U.S. Treasury began the period at 2.36%, moved lower through January, trended higher until late June, then generally declined over the remainder of the period. At period-end, the 10-year yield was 2.15%. The early-period rate volatility was not surprising, given that the Federal Reserve had just ended its bond-buying program in October2014 and the European Central Bank [ECB] officially announced its version of quantitative easing in January2015. Market volatility was further fueled at various points during the period by unsteady commodity prices, uncertainty about the timing of a Fed rate increase, and concern about weak economic data overseas. Uncertainty over Greece’s ability to secure a deal with its international creditors caused broad swings in global financial markets in June, and bonds suffered across the board. The negative effects caused by this lack of clarity lingered until August when eurozone This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 10/31/15. See pages 3, 4, and 11–13 for additional fund performance information. Index descriptions can be found on page 17. Absolute Return 100 Fund 5 finance ministers approved an €86 billion [$96 billion] bailout package for Greece. We saw a broad retreat from risk assets during August and September, resulting from concerns about slowing growth in China and the potential impact the slowdown there could have on other economies. Uncertainty about the strength of demand from the world’s second-largest economy and biggest importer of raw materials deepened a selloff in commodities. Investor anxieties were compounded in September when the Fed opted not to raise its target for short-term interest rates, citing concerns about the potential impact of international developments on U.S. economic growth. Worries about global spillover effects from weakness in China receded in October as the Chinese government announced additional stimulus measures. In addition, solid late-period readings on U.S. employment levels fueled a growing consensus that the Fed may implement a rate increase in the near future. Turning to performance, the fund generated a slightly negative return at net asset value. What hampered performance? Our interest-rate and yield-curve positioning was the primary detractor. We continued our efforts to de-emphasize interest-rate risk by keeping the portfolio’s duration — a key measure of interest-rate sensitivity — negative on a net basis. Unfortunately, because rates declined across the intermediate- and longer-maturity Allocations are shown as a percentage of the fund’s net assets as of 10/31/15. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Allocations may not total 100% because the table includes the notional value of derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. 6 Absolute Return 100 Fund portions of the yield curve, this positioning worked against the fund’s results. Which holdings aided the fund’s performance? Corporate yield spreads — the yield advantage offered by corporate bonds over comparable maturity U.S. Treasuries — rose during much of the period, creating a challenging investment environment because prices fall as bond yields rise. Despite this backdrop, the fund benefited from solid security selection and sector allocation among investment-grade corporate bonds. From a technical perspective, record-high levels of new investment-grade corporate bond issuance combined with outflows from bond funds disrupted the market’s supply-and-demand backdrop. Corporations issued bonds at current low interest rates primarily to finance mergers, acquisitions, and stock buybacks. Elsewhere, a small allocation to emerging-market debt in Argentina was also additive. Argentina’s sovereign bonds rallied mostly due to indications that the country may be closer to reaching a settlement with its holdout creditors. This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 10/31/15. Short-term investments, TBA commitments, and derivatives, if any, are excluded. Holdings may vary over time. Absolute Return 100 Fund 7 How did you use derivatives during the period? We used interest-rate swaps and Treasury bond futures to take tactical positions at various points along the yield curve and to hedge the fund’s duration and yield-curve positioning. We also employed interest-rate “swaptions” — which give us the option to enter into a swap contract — to hedge the portfolio’s interest-rate risk, to isolate the prepayment risks associated with our holdings of collateralized mortgage obligations [CMOs], and to help manage downside risks. Lastly, we used credit default swaps to hedge credit and market risk, and to efficiently access specific issuers and market sectors. What is your outlook for the coming months, and how have you positioned the fund? We believe the U.S. economy has been returning to a more normal expansion following years of positive but tepid growth. The nation’s GDP grew at a 3.9% seasonally adjusted annual rate in the second quarter and 2.1% in the third quarter, which was stronger than the pace of growth in the first quarter of 2015. Shortly after the reporting period ended, the Bureau of Labor Statistics reported that 271,000 new nonfarm jobs were created in October, a level that was significantly greater than the market expected. Given this economic backdrop, we think short-term interest rates have become too This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Absolute Return 100 Fund low. Consequently, we believe the Fed is likely to begin raising the federal funds rate in the near future. In light of our expectations for stronger growth and higher U.S. interest rates, our plan has been to keep the portfolio’s duration near zero. Following the recent volatility in riskier assets, it appears that the appetite for risk returned to the markets in October, as investors sought to capitalize on newly attractive entry points in various sectors. Against this backdrop, we have maintained our diversified mortgage and corporate credit exposure primarily through allocations to mezzanine commercial mortgage-backed securities and investment-grade corporate bonds. We continued to find prepayment risk attractive, given the prospect of higher interest rates, and continued to seek attractive opportunities in government-agency interest-only CMOs. Thanks for your time and for bringing us up to date, Bill. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1988. In addition to Bill, your fund’s portfolio managers are Kevin F. Murphy, Michael V. Salm, and Paul D. Scanlon, CFA. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Absolute Return 100 Fund 9 IN THE NEWS A robust employment picture bolstered the prospects for the U.S. Federal Reserve to raise interest rates. In a November release, the Labor Department estimated that, in October, 271,000 nonfarm jobs were added to the U.S. economy and that the unemployment rate hit a 7½ -year low of 5.0%. This is a rate that many central bank officials regard as full employment in the sense that, with most job seekers employed, employers might bid up wages to fill new positions. Average hourly earnings have been rising, showing a 0.4% gain in October and a 2.5% gain over the past year. The Fed has held benchmark overnight rates in a 0%–0.25% range since December2008 as the economy has recovered from the financial crisis. Many polls of economists predict that Fed policymakers will nudge up the federal funds rate by a quarter-point, placing it in the 0.25%–0.50% range by year’s end. Some investors are concerned that tighter monetary policy will dampen economic growth, but the Fed has communicated to markets that the pace of rate increases is likely to be gradual. 10 Absolute Return 100 Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended October 31, 2015, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R5, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 10/31/15 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (7/2/12) (7/2/12) (12/23/08) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Life of fund 8.42% 7.33% 6.46% 6.46% 3.09% 3.09% 7.98% 7.17% 6.62% 10.41% 10.35% 10.30% Annual average 1.19 1.04 0.92 0.92 0.45 0.45 1.13 1.02 0.94 1.45 1.45 1.44 5 years 3.49 2.45 2.44 2.44 –0.31 –0.31 3.29 2.51 2.27 4.89 4.83 4.78 Annual average 0.69 0.49 0.48 0.48 –0.06 –0.06 0.65 0.50 0.45 0.96 0.95 0.94 3 years 2.62 1.59 1.99 1.99 0.37 0.37 2.48 1.71 1.95 3.46 3.41 3.36 Annual average 0.87 0.53 0.66 0.66 0.12 0.12 0.82 0.57 0.64 1.14 1.12 1.11 1 year –0.49 –1.49 –0.64 –1.63 –1.20 –2.18 –0.53 –1.28 –0.67 –0.22 –0.22 –0.22 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 1.00% and 0.75% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 1% in the first year, declining over time to 0.50% in the second year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Absolute Return 100 Fund 11 Comparative index returns For periods ended 10/31/15 BofA Merrill Lynch Barclays U.S. Aggregate U.S. Treasury Bill Index Bond Index Life of fund 1.00% 33.55% Annual average 0.15 4.31 5 years 0.52 16.07 Annual average 0.10 3.03 3 years 0.26 5.02 Annual average 0.09 1.65 1 year 0.08 1.96 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $10,646 and $10,309, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,925 after sales charge) would have been valued at $10,717. A $10,000 investment in the fund’s class R, R5, R6, and Y shares would have been valued at $10,662, $11,041, $11,035, and $11,030, respectively. 12 Absolute Return 100 Fund Fund price and distribution information For the 12-month period ended 10/31/15 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 1 1 1 1 1 1 1 1 Income $0.130 $0.105 $0.049 $0.126 $0.112 $0.158 $0.158 $0.158 Capital gains — Total Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 10/31/14 $10.25 $10.35 $10.20 $10.15 $10.23 $10.31 $10.18 $10.32 $10.31 $10.29 10/31/15 10.07 10.17 10.03 9.98 10.05 10.13 10.00 10.14 10.13 10.11 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (1.00% for class A shares and 0.75% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/15 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (7/2/12) (7/2/12) (12/23/08) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Life of fund 8.20% 7.12% 6.25% 6.25% 2.99% 2.99% 7.77% 6.96% 6.41% 10.19% 10.14% 10.08% Annual average 1.17 1.02 0.90 0.90 0.44 0.44 1.11 1.00 0.92 1.44 1.44 1.43 5 years 3.78 2.74 2.73 2.73 0.08 0.08 3.58 2.80 2.56 5.18 5.13 5.07 Annual average 0.74 0.54 0.54 0.54 0.02 0.02 0.71 0.55 0.51 1.02 1.01 0.99 3 years 2.62 1.59 1.99 1.99 0.37 0.37 2.48 1.71 1.84 3.46 3.41 3.35 Annual average 0.86 0.53 0.66 0.66 0.12 0.12 0.82 0.57 0.61 1.14 1.12 1.11 1 year –0.69 –1.68 –0.94 –1.92 –1.39 –2.37 –0.73 –1.48 –0.97 –0.41 –0.51 –0.51 See the discussion following the fund performance table on page 11 for information about the calculation of fund performance. Absolute Return 100 Fund 13 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 10/31/14 0.65% 0.85% 1.40% 0.70% 0.90% 0.40% 0.40% 0.40% Annualized expense ratio for the six-month period ended 10/31/15* 0.65% 0.85% 1.40% 0.70% 0.90% 0.40% 0.40% 0.40% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from May 1, 2015, to October 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $3.27 $4.27 $7.02 $3.52 $4.52 $2.01 $2.01 $2.01 Ending value (after expenses) $993.10 $993.10 $990.10 $993.10 $992.10 $995.10 $994.10 $994.10 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/15. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Absolute Return 100 Fund Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended October 31, 2015, use the following calculation method. To find the value of your investment on May 1, 2015, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $3.31 $4.33 $7.12 $3.57 $4.58 $2.04 $2.04 $2.04 Ending value (after expenses) $1,021.93 $1,020.92 $1,018.15 $1,021.68 $1,020.67 $1,023.19 $1,023.19 $1,023.19 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/15. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Absolute Return 100 Fund 15 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 1.00% maximum sales charge for class A shares and 0.75% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 1.00% maximum during the first year to 0.50% during the second year. After the second year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class R5 and R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their 16 Absolute Return 100 Fund properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar-denominated U.S. Treasury bills publicly issued in the U.S. domestic market. Qualifying securities must have a remaining term of at least one month to final maturity and a minimum amount outstanding of $1 billion. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2015, Putnam employees had approximately $502,000,000 and the Trustees had approximately $138,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Absolute Return 100 Fund 17 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 18 Absolute Return 100 Fund Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (“PAC”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2015, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2015, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 19, 2015 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-­management and sub-advisory contracts, effective July 1, 2015. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not attempted to evaluate PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by Absolute Return 100 Fund 19 competitive funds, the costs incurred by Putnam Management in providing services to the fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund pays a management fee at a fixed rate of 40 basis points to Putnam Management. Putnam Management is obligated to pay, out of the management fee, all of the fund’s organizational and other operating expenses (including investor servicing fees), excluding only fees payable under the fund’s distribution plans, any applicable performance-based upward or downward adjustments to the fund’s base management fee, brokerage, interest, taxes, investment-related expenses, extraordinary expenses, and acquired fund fees and expenses. This management contract was approved initially by the Trustees on December 14, 2012, and has been in effect since March 2013. Under your fund’s previous management contract, your fund had the benefit of breakpoints in its management fee schedule that provided shareholders with reduced fee levels as assets under management in the Putnam family of funds increased, but Putnam Management was not obligated to pay the fund’s organizational and other operating expenses out of the management fee. Because your fund’s new management contract had been implemented only recently, the Contract Committee had limited practical experience with the operation of the new fee structure, and 20 Absolute Return 100 Fund the Trustees will examine the operation of this new management fee in future years in light of further experience. In addition, your fund’s management contract provides that its management fees will be adjusted up or down depending upon whether your fund’s performance is better or worse than the performance of an appropriate index of securities prices specified in the management contract. In the course of reviewing investment performance, the Trustees examined the operation of your fund’s performance fees and concluded that these fees were operating effectively to align further Putnam Management’s economic interests with those of the fund’s shareholders. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to your fund and all but two of the other open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations were not operative. (In light of the fact that, under your fund’s management contract, Putnam Management bears many of the fund’s organizational and operating expenses, as a practical matter it is unlikely that these expense limitations would become operative with respect to your fund.) Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the first quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2014 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2014 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the Absolute Return 100 Fund 21 funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2014 was a year of strong competitive performance for many of the Putnam funds, with generally strong results for the U.S. equity, money market and global asset allocation funds, but relatively mixed results for the international and global equity and fixed income funds. They noted that the longer-term performance of the Putnam funds continued to be strong, exemplified by the fact that the Putnam funds were recognized by Barron’s as the sixth-best performing mutual fund complex for the five-year period ended December 31, 2014. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2014 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate 22 Absolute Return 100 Fund whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on comparisons of fund returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered information about your fund’s total return, its performance relative to its benchmark and its targeted return over the one-­year, three-year and five-year periods ended December 31, 2014. The fund seeks to achieve its targeted annual return over a reasonable period of time, generally at least three years or more, and the fund’s performance is not necessarily expected to match its targeted annual return over shorter periods. Over the one-year, three-­year and five-year periods, your fund’s class A shares’ gross return was positive, exceeded the return of its benchmark and exceeded the fund’s targeted annual return, which is the return of its benchmark plus 100 basis points. The Trustees did not find any evidence that would suggest a need for concern regarding the investment process for your fund. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership Absolute Return 100 Fund 23 (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 24 Absolute Return 100 Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type/and industry sector, country, or state to show areas of concentration and/diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were/earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Absolute Return 100 Fund 25 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Funds Trust: We have audited the accompanying statement of assets and liabilities of Putnam Absolute Return 100 Fund (the fund), a series of Putnam Funds Trust, including the fund’s portfolio, as of October 31, 2015, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years or periods in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of October 31, 2015, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Absolute Return 100 Fund as of October 31, 2015, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended and the financial highlights for each of the years or periods in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts December 15, 2015 26 Absolute Return 100 Fund The fund’s portfolio 10/31/15 CORPORATE BONDS AND NOTES (37.9%)* Principal amount Value Banking (15.5%) Abbey National Treasury Services PLC/United Kingdom company guaranty sr. unsec. unsub. notes 1 3/8s, 2017 (United Kingdom) $462,000 $462,015 ABN Amro Bank NV 144A sr. unsec. FRN 1.123s, 2016 (Netherlands) 2,000,000 2,006,298 American Express Bank FSB sr. unsec. FRN Ser. BKNT, 0.497s, 2017 586,000 582,452 Bank of America Corp. sr. unsec. unsub. notes 2s, 2018 1,159,000 1,164,348 Bank of America, NA unsec. sub. FRN Ser. BKNT, 0.617s, 2016 1,740,000 1,736,384 Bank of Montreal sr. unsec. unsub. notes Ser. MTN, 2 1/2s, 2017 (Canada) 423,000 430,393 Bank of Nova Scotia (The) sr. unsec. unsub. FRN 0.737s, 2016 (Canada) 1,300,000 1,300,861 Bank of Nova Scotia (The) sr. unsec. unsub. notes 1 3/8s, 2017 (Canada) 430,000 428,696 Bank of Tokyo-Mitsubishi UFJ, Ltd. (The) 144A sr. unsec. notes 1.2s, 2017 (Japan) 430,000 428,096 Bank of Tokyo-Mitsubishi UFJ, Ltd. (The) 144A sr. unsec. unsub. FRN 0.782s, 2016 (Japan) 1,000,000 1,000,282 BB&T Corp. unsec. sub. notes 5.2s, 2015 1,000,000 1,006,380 BNP Paribas SA company guaranty sr. unsec. unsub. bonds Ser. MTN, 1 3/8s, 2017 (France) 490,000 490,613 BNP Paribas SA company guaranty sr. unsec. unsub. notes Ser. BKNT, 5s, 2021 (France) 600,000 672,402 BPCE SA company guaranty sr. unsec. FRN Ser. MTN, 1.57s, 2016 (France) 1,000,000 1,003,587 Branch Banking & Trust Co. unsec. sub. FRN 0.656s, 2016 250,000 249,525 Citigroup, Inc. sr. unsec. sub. FRN 0.603s, 2016 500,000 498,017 Citigroup, Inc. sr. unsec. unsub. notes 4.45s, 2017 456,000 473,105 Commonwealth Bank of Australia/New York, NY sr. unsec. unsub. bonds 1 1/8s, 2017 588,000 588,587 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA/ Netherlands (Rabobank Nederland) company guaranty sr. unsec. notes 3 3/8s, 2017 (Netherlands) 385,000 395,254 Credit Agricole SA/London 144A sr. unsec. FRN 1.481s, 2016 (United Kingdom) 1,950,000 1,956,683 Deutsche Bank AG/London sr. unsec. notes 6s, 2017 (United Kingdom) 449,000 482,404 Dexia Credit Local SA/New York 144A government guaranty sr. unsec. unsub. notes 1 1/4s, 2016 (France) 2,000,000 2,006,810 Fifth Third Bancorp unsec. sub. FRB 0.765s, 2016 1,230,000 1,222,495 HBOS PLC unsec. sub. FRN Ser. EMTN, 1.032s, 2017 (United Kingdom) 1,000,000 992,566 HSBC Finance Corp. sr. unsec. unsub. FRN 0.754s, 2016 1,000,000 998,250 HSBC USA, Inc. sr. unsec. unsub. notes 2s, 2018 1,000,000 1,000,878 ING Bank NV 144A unsec. notes 3 3/4s, 2017 (Netherlands) 620,000 638,978 Intesa Sanpaolo SpA company guaranty sr. unsec. bonds 2 3/8s, 2017 (Italy) 1,500,000 1,507,748 JPMorgan Chase & Co. sr. unsec. unsub. notes 2s, 2017 428,000 431,623 Absolute Return 100 Fund 27 CORPORATE BONDS AND NOTES (37.9%)* cont. Principal amount Value Banking cont. JPMorgan Chase Bank, NA unsec. sub. FRN 0.666s, 2016 $1,000,000 $998,306 KeyBank NA/Cleveland, OH unsec. sub. notes Ser. MTN, 5.45s, 2016 1,115,000 1,131,376 KeyCorp sr. unsec. unsub. notes Ser. MTN, 2.3s, 2018 447,000 449,771 Nordea Bank AB 144A sr. unsec. FRN 0.774s, 2016 (Sweden) 1,525,000 1,527,172 PNC Bank NA sr. unsec. unsub. notes Ser. BKNT, 1 1/8s, 2017 430,000 429,984 Royal Bank of Canada sr. unsec. unsub. FRN Ser. GMTN, 0.793s, 2016 (Canada) 1,000,000 1,001,788 Royal Bank of Canada sr. unsec. unsub. notes Ser. GMTN, 2.2s, 2018 (Canada) 435,000 441,404 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7 1/2s, perpetual maturity (United Kingdom) 500,000 517,500 Royal Bank of Scotland Group PLC unsec. sub. notes 4.7s, 2018 (United Kingdom) 1,535,000 1,594,452 Svenska Handelsbanken AB company guaranty sr. unsec. notes 2 7/8s, 2017 (Sweden) 250,000 254,660 Svenska Handelsbanken AB sr. unsec. FRN 0.795s, 2016 (Sweden) 1,000,000 1,001,546 UBS AG/Stamford, CT sr. unsec. unsub. notes Ser. BKNT, 5 7/8s, 2017 374,000 405,391 UBS AG/Stamford, CT unsec. sub. notes Ser. MTN, 5 7/8s, 2016 1,000,000 1,032,036 Wells Fargo & Co. sr. unsec. notes 2.1s, 2017 423,000 429,118 Westpac Banking Corp. sr. unsec. unsub. notes 1.55s, 2018 (Australia) 78,000 77,781 Basic materials (0.7%) Archer-Daniels-Midland Co. sr. unsec. notes 5.45s, 2018 338,000 367,452 Corp Nacional del Cobre de Chile 144A sr. unsec. unsub. notes 3 7/8s, 2021 (Chile) 500,000 505,221 Rio Tinto Finance USA PLC company guaranty sr. unsec. unsub. notes 1 5/8s, 2017 (United Kingdom) 430,000 428,356 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 245,000 297,470 Southern Copper Corp. sr. unsec. unsub. notes 5 7/8s, 2045 (Peru) 200,000 174,500 Capital goods (0.7%) Boeing Co. (The) sr. unsec. bonds 8 3/4s, 2021 865,000 1,157,020 Covidien International Finance SA company guaranty sr. unsec. unsub. notes 6s, 2017 (Luxembourg) 430,000 468,185 Communication services (2.4%) AT&T, Inc. sr. unsec. unsub. FRN 0.699s, 2016 1,000,000 999,760 AT&T, Inc. sr. unsec. unsub. notes 3s, 2022 1,000,000 980,878 AT&T, Inc. sr. unsec. unsub. notes 1.7s, 2017 430,000 432,095 Comcast Corp. company guaranty sr. unsec. unsub. bonds 6 1/2s, 2017 430,000 458,171 Verizon Communications, Inc. sr. unsec. notes 6.35s, 2019 313,000 355,738 Verizon Communications, Inc. sr. unsec. notes 2 5/8s, 2020 815,000 823,096 28 Absolute Return 100 Fund CORPORATE BONDS AND NOTES (37.9%)* cont. Principal amount Value Communication services cont. Verizon Communications, Inc. sr. unsec. unsub. FRN 1.867s, 2016 $1,000,000 $1,009,264 Vodafone Group PLC sr. unsec. unsub. notes 1 1/4s, 2017 (United Kingdom) 744,000 739,190 Consumer cyclicals (4.3%) Amazon.com, Inc. sr. unsec. notes 1.2s, 2017 423,000 423,336 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 365,000 404,220 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 100,000 109,213 Dollar General Corp. sr. unsec. notes 1 7/8s, 2018 300,000 298,882 Ford Motor Credit Co., LLC sr. unsec. unsub. FRN 1.561s, 2016 1,000,000 1,002,808 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 1,475,000 1,681,322 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 3.157s, 2020 2,000,000 2,020,582 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 3.1s, 2019 2,000,000 2,006,630 Lender Processing Services, Inc./Black Knight Lending Solutions, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 492,000 514,140 McGraw Hill Financial, Inc. 144A company guaranty sr. unsec. notes 3.3s, 2020 1,010,000 1,027,805 Volkswagen International Finance NV 144A company guaranty sr. unsec. FRN 0.764s, 2016 (Germany) 1,000,000 972,028 Consumer finance (0.9%) Air Lease Corp. sr. unsec. notes 2 5/8s, 2018 1,385,000 1,379,418 American Express Co. jr. unsec. sub. FRN Ser. C, 4.9s, perpetual maturity 370,000 358,947 American Express Co. sr. unsec. notes 7s, 2018 286,000 321,066 American Express Co. sr. unsec. notes 6.15s, 2017 174,000 188,081 Consumer staples (2.1%) Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. notes 1 1/4s, 2018 430,000 425,406 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. FRN 0.513s, 2017 700,000 697,717 ConAgra Foods, Inc. sr. unsec. notes 7s, 2019 958,000 1,093,911 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 283,000 295,381 Costco Wholesale Corp. sr. unsec. unsub. notes 0.65s, 2015 320,000 320,143 CVS Health Corp. sr. unsec. unsub. notes 2 1/4s, 2018 430,000 435,859 CVS Health Corp. 144A sr. unsec. sub. notes 4 3/4s, 2022 1,030,000 1,122,672 Diageo Capital PLC company guaranty sr. unsec. unsub. notes 1 1/2s, 2017 (United Kingdom) 202,000 202,534 PepsiCo, Inc. sr. unsec. unsub. notes 1 1/4s, 2017 427,000 428,951 Energy (2.4%) BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 1.846s, 2017 (United Kingdom) 430,000 434,178 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes 5.7s, 2017 (Canada) 430,000 452,456 Absolute Return 100 Fund 29 CORPORATE BONDS AND NOTES (37.9%)* cont. Principal amount Value Energy cont. Chevron Corp. sr. unsec. unsub. notes 1.104s, 2017 $423,000 $423,214 ConocoPhillips Co. company guaranty sr. unsec. notes 1.05s, 2017 430,000 427,463 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 25,000 28,597 Petrobras Global Finance BV company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 350,000 349,125 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6 1/4s, 2024 (Brazil) 490,000 393,235 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 5 1/2s, 2021 (Mexico) 1,500,000 1,600,608 Petroleos Mexicanos 144A company guaranty sr. unsec. notes 4 1/2s, 2026 (Mexico) 185,000 177,354 Phillips 66 company guaranty sr. unsec. unsub. notes 2.95s, 2017 430,000 439,712 Shell International Finance BV company guaranty sr. unsec. unsub. notes 5.2s, 2017 (Netherlands) 462,000 488,939 Shell International Finance BV company guaranty sr. unsec. unsub. notes 0 5/8s, 2015 (Netherlands) 125,000 125,028 Total Capital International SA company guaranty sr. unsec. unsub. notes 1.55s, 2017 (France) 423,000 426,376 Financial (2.1%) GE Capital International Funding Co. 144A company guaranty sr. unsec. notes 0.964s, 2016 (Ireland) 1,186,000 1,185,766 Goldman Sachs Group, Inc. (The) sr. unsec. unsub. notes Ser. GLOB, 2 3/8s, 2018 229,000 232,568 KKR Group Finance Co., LLC 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 1,977,000 2,311,607 Morgan Stanley sr. unsec. notes 4 3/4s, 2017 1,204,000 1,257,996 Health care (2.4%) AbbVie, Inc. sr. unsec. unsub. notes 1 3/4s, 2017 385,000 388,652 Actavis Funding SCS company guaranty sr. unsec. unsub. notes 1.85s, 2017 (Luxembourg) 2,000,000 2,006,762 Amgen, Inc. sr. unsec. unsub. notes 2 1/8s, 2017 430,000 435,584 AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom) 430,000 467,294 Biogen, Inc. sr. unsec. sub. notes 3 5/8s, 2022 730,000 742,210 Johnson & Johnson sr. unsec. notes 5.15s, 2018 269,000 297,273 Mylan NV company guaranty sr. unsec. notes 1.8s, 2016 1,000,000 999,345 UnitedHealth Group, Inc. sr. unsec. notes 6s, 2018 192,000 211,034 Zoetis, Inc. sr. unsec. notes 1.15s, 2016 265,000 265,023 Insurance (1.3%) Hartford Financial Services Group, Inc. (The) jr. unsec. sub. FRB 8 1/8s, 2038 235,000 261,438 MetLife, Inc. sr. unsec. unsub. notes 6 3/4s, 2016 430,000 445,049 MetLife, Inc. sr. unsec. unsub. notes 4 3/4s, 2021 1,180,000 1,303,194 Metropolitan Life Global Funding I 144A notes 3s, 2023 790,000 786,011 Principal Life Global Funding II 144A notes 1s, 2015 260,000 260,140 30 Absolute Return 100 Fund CORPORATE BONDS AND NOTES (37.9%)* cont. Principal amount Value Investment banking/Brokerage (0.1%) Deutsche Bank AG unsec. sub. notes 4 1/2s, 2025 (Germany) $324,000 $315,476 Real estate (0.5%) Liberty Property LP sr. unsec. unsub. notes 3 3/8s, 2023 R 550,000 527,012 Select Income REIT sr. unsec. unsub. notes 3.6s, 2020 R 130,000 131,762 Select Income REIT sr. unsec. unsub. notes 2.85s, 2018 R 130,000 130,547 Simon Property Group LP 144A sr. unsec. unsub. notes 1 1/2s, 2018 R 389,000 387,983 Technology (0.4%) eBay, Inc. sr. unsec. unsub. notes 1.35s, 2017 430,000 427,336 Intel Corp. sr. unsec. unsub. notes 1.35s, 2017 430,000 431,868 Transportation (0.4%) Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 641,600 663,222 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 42,519 43,741 Federal Express Corp. 2012 Pass Through Trust 144A notes 2 5/8s, 2018 260,361 262,466 Utilities and power (1.7%) Consolidated Edison Co. of New York, Inc. sr. unsec. notes 7 1/8s, 2018 289,000 334,139 Dayton Power & Light Co. (The) sr. bonds 1 7/8s, 2016 1,500,000 1,506,960 Electricite de France (EDF) 144A unsec. sub. FRN 5 1/4s, perpetual maturity (France) 260,000 258,050 IPALCO Enterprises, Inc. sr. notes 5s, 2018 277,000 292,235 PPL WEM, Ltd./Western Power Distribution, Ltd. 144A sr. unsec. unsub. notes 3.9s, 2016 (United Kingdom) 980,000 991,391 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 654,000 795,509 Total corporate bonds and notes (cost $91,334,766) MORTGAGE-BACKED SECURITIES (30.2%)* Principal amount Value Agency collateralized mortgage obligations (3.6%) Federal Home Loan Mortgage Corporation IFB Ser. 2976, Class LC, 23.702s, 2035 $28,063 $43,565 Ser. 2430, Class UD, 6s, 2017 15,653 16,055 Ser. 3724, Class CM, 5 1/2s, 2037 70,348 78,659 Ser. 2533, Class HB, 5 1/2s, 2017 36,140 37,372 Ser. 3331, Class NV, 5s, 2029 187,455 190,616 Ser. 2513, Class DB, 5s, 2017 21,390 21,922 Ser. 3539, Class PM, 4 1/2s, 2037 63,471 67,275 Ser. 311, IO, 3 1/2s, 2043 1,479,874 307,074 Ser. 3805, Class AK, 3 1/2s, 2024 75,442 77,286 Ser. 3876, Class CA, 2 3/4s, 2026 74,196 75,682 Ser. 3683, Class JH, 2 1/2s, 2023 16,835 16,900 Ser. 3609, Class LK, 2s, 2024 410,144 414,514 FRB Ser. T-8, Class A9, IO, 0.469s, 2028 133,114 1,830 Absolute Return 100 Fund 31 MORTGAGE-BACKED SECURITIES (30.2%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal Home Loan Mortgage Corporation FRB Ser. T-59, Class 1AX, IO, 0.272s, 2043 $318,261 $3,817 Ser. T-48, Class A2, IO, 0.212s, 2033 477,227 4,567 Ser. 3835, Class FO, PO, zero%, 2041 2,030,061 1,783,673 Federal National Mortgage Association IFB Ser. 04-10, Class QC, 27.812s, 2031 83,760 98,140 IFB Ser. 05-75, Class GS, 19.659s, 2035 198,928 276,925 IFB Ser. 11-4, Class CS, 12.506s, 2040 287,652 351,262 Ser. 06-124, Class A, 5 5/8s, 2036 29,217 29,928 Ser. 05-68, Class PC, 5 1/2s, 2035 49,245 52,604 Ser. 02-65, Class HC, 5s, 2017 10,670 10,834 Ser. 09-100, Class PA, 4 1/2s, 2039 16,891 17,230 Ser. 11-60, Class PA, 4s, 2039 44,625 46,420 Ser. 03-43, Class YA, 4s, 2033 327,643 335,644 Ser. 11-89, Class VA, 4s, 2023 102,751 102,963 Ser. 04-2, Class QL, 4s, 2019 143,912 148,791 Ser. 418, Class C15, IO, 3 1/2s, 2043 2,165,031 428,313 Ser. 10-155, Class A, 3 1/2s, 2025 42,993 44,195 Ser. 10-81, Class AP, 2 1/2s, 2040 142,776 144,836 FRB Ser. 03-W10, Class 1, IO, 0.804s, 2043 61,677 1,140 Ser. 98-W2, Class X, IO, 0.694s, 2028 822,621 40,103 Ser. 98-W5, Class X, IO, 0.603s, 2028 244,178 11,904 Government National Mortgage Association Ser. 14-163, Class NI, IO, 5s, 2044 1,120,198 225,395 Ser. 13-20, Class QI, IO, 4 1/2s, 2042 6,093,417 1,149,202 Ser. 09-32, Class AB, 4s, 2039 41,503 43,810 Ser. 13-23, Class IK, IO, 3s, 2037 13,570,412 1,731,313 Ser. 10-151, Class KO, PO, zero%, 2037 226,802 204,991 GSMPS Mortgage Loan Trust 144A FRB Ser. 98-4, IO, 1.147s, 2026 46,281 — FRB Ser. 98-2, IO, 1.043s, 2027 29,430 — FRB Ser. 99-2, IO, 0.827s, 2027 65,096 570 FRB Ser. 98-3, IO, zero%, 2027 33,841 — Commercial mortgage-backed securities (21.9%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695s, 2046 300,000 301,814 Ser. 06-6, Class A2, 5.309s, 2045 39,165 39,286 FRB Ser. 07-1, Class XW, IO, 0.33s, 2049 785,278 4,458 Banc of America Merrill Lynch Commercial Mortgage, Inc. FRB Ser. 04-3, Class D, 5.346s, 2039 626,000 627,559 FRB Ser. 04-4, Class D, 5.073s, 2042 200,000 202,625 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A FRB Ser. 04-4, Class XC, IO, 0.171s, 2042 204,327 163 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-T26, Class AJ, 5.566s, 2045 F 534,000 529,635 Ser. 05-PWR9, Class AJ, 4.985s, 2042 34,845 34,797 32 Absolute Return 100 Fund MORTGAGE-BACKED SECURITIES (30.2%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.522s, 2039 $976,000 $974,175 Citigroup Commercial Mortgage Trust Ser. 14-GC21, Class AS, 4.026s, 2047 486,000 510,990 COMM Mortgage Pass-Through Certificates FRB Ser. 14-CR14, Class XA, IO, 0.874s, 2047 11,169,776 471,253 COMM Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 602,000 608,586 Ser. 06-C8, Class AJ, 5.377s, 2046 1,044,000 1,042,330 FRB Ser. 14-CR18, Class C, 4.738s, 2047 1,407,000 1,438,845 FRB Ser. 13-LC13, Class XA, IO, 1.409s, 2046 6,293,843 390,911 FRB Ser. 14-CR17, Class XA, IO, 1.195s, 2047 5,761,658 377,696 COMM Mortgage Trust 144A FRB Ser. 07-C9, Class AJFL, 0.885s, 2049 1,500,000 1,477,545 Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 08-C1, Class AJ, 6.068s, 2041 500,000 516,495 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 146,098 154,134 FRB Ser. 03-C3, Class AX, IO, 1.955s, 2038 443,941 41 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s, 2049 319,444 319,444 DBUBS Mortgage Trust 144A FRB Ser. 11-LC3A, Class D, 5.422s, 2044 1,073,000 1,125,792 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class F, 5.35s, 2035 120,987 119,475 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C1, Class D, 4.527s, 2048 972,000 928,182 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 05-C3, Class XC, IO, 0.035s, 2045 2,410,822 — GE Capital Commercial Mortgage Corp. Trust FRB Ser. 06-C1, Class AJ, 5.284s, 2044 1,128,000 1,129,410 GE Commercial Mortgage Corp. Trust Ser. 07-C1, Class A3, 5.481s, 2049 486,154 487,106 GS Mortgage Securities Corp. II FRB Ser. 13-GC10, Class XA, IO, 1.627s, 2046 3,584,231 306,810 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.411s, 2046 1,219,000 1,126,466 GS Mortgage Securities Trust Ser. 06-GG8, Class AJ, 5.622s, 2039 283,000 285,121 FRB Ser. 13-GC12, Class XA, IO, 1.74s, 2046 8,356,318 676,187 FRB Ser. 14-GC22, Class XA, IO, 1.074s, 2047 6,993,782 444,860 FRB Ser. 14-GC24, Class XA, IO, 0.886s, 2047 8,704,533 466,754 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.631s, 2045 489,000 505,616 FRB Ser. 11-GC3, Class D, 5.555s, 2044 258,000 272,445 FRB Ser. 14-GC18, Class D, 4.948s, 2047 520,000 467,696 FRB Ser. 14-GC26, Class D, 4.511s, 2047 456,000 388,954 FRB Ser. 13-GC12, Class D, 4.476s, 2046 1,190,000 1,110,853 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 12-LC9, Class D, 4.42s, 2047 326,000 318,795 Absolute Return 100 Fund 33 MORTGAGE-BACKED SECURITIES (30.2%)* cont. Principal amount Value Commercial mortgage-backed securities cont. JPMorgan Chase Commercial Mortgage Securities Trust Ser. 08-C2, Class ASB, 6 1/8s, 2051 $204,618 $211,718 FRB Ser. 07-CB20, Class AJ, 6.076s, 2051 343,500 350,999 FRB Ser. 06-LDP6, Class B, 5.56s, 2043 475,000 472,132 FRB Ser. 05-LDP5, Class F, 5.546s, 2044 620,000 620,475 FRB Ser. 05-CB11, Class C, 5.501s, 2037 500,000 523,150 Ser. 06-LDP8, Class AJ, 5.48s, 2045 2,051,000 2,055,348 Ser. 04-LN2, Class A2, 5.115s, 2041 36,825 36,866 FRB Ser. 13-C10, Class C, 4.156s, 2047 300,000 295,380 FRB Ser. 12-C6, Class XA, IO, 1.871s, 2045 4,616,770 356,946 FRB Ser. 13-C10, Class XA, IO, 1.274s, 2047 9,421,104 573,095 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 11-C3, Class E, 5.549s, 2046 1,293,000 1,360,883 FRB Ser. 12-C6, Class E, 5.198s, 2045 1,330,000 1,318,030 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C3, Class C, 5.756s, 2039 447,000 446,844 FRB Ser. 06-C6, Class AJ, 5.452s, 2039 350,000 360,328 Ser. 06-C7, Class A2, 5.3s, 2038 248,822 249,094 Ser. 04-C8, Class F, 5.005s, 2039 206,323 207,767 FRB Ser. 07-C2, Class XW, IO, 0.539s, 2040 891,107 6,420 LSTAR Commercial Mortgage Trust 144A FRB Ser. 15-3, Class B, 3.357s, 2048 1,713,000 1,569,245 FRB Ser. 15-3, Class C, 3.357s, 2048 338,000 281,753 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.837s, 2050 169,899 170,051 Ser. 04-KEY2, Class D, 5.046s, 2039 416,000 412,992 Merrill Lynch Mortgage Trust 144A FRB Ser. 05-MCP1, Class XC, IO, 0.046s, 2043 2,803,679 30 ML-CFC Commercial Mortgage Trust FRB Ser. 06-2, Class AM, 5.886s, 2046 431,000 440,318 Ser. 06-3, Class AJ, 5.485s, 2046 887,000 889,510 ML-CFC Commercial Mortgage Trust 144A FRB Ser. 06-4, Class XC, IO, 0.612s, 2049 44,445,797 100,003 Morgan Stanley Bank of America Merrill Lynch Trust FRB Ser. 13-C7, Class XA, IO, 1.67s, 2046 13,456,835 1,021,374 FRB Ser. 14-C17, Class XA, IO, 1.275s, 2047 14,222,052 982,175 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 14-C15, Class D, 4.897s, 2047 750,000 683,281 FRB Ser. 13-C12, Class D, 4.767s, 2046 424,000 402,560 FRB Ser. 12-C6, Class XA, IO, 2.086s, 2045 10,385,694 826,701 FRB Ser. 13-C7, Class XB, IO, 0.371s, 2046 24,165,000 568,578 Morgan Stanley Capital I Trust FRB Ser. 07-T27, Class AJ, 5.645s, 2042 502,000 529,168 Ser. 07-IQ14, Class A2, 5.61s, 2049 140,823 140,897 Ser. 07-HQ11, Class AJ, 5.508s, 2044 279,000 279,823 Morgan Stanley Capital I Trust 144A FRB Ser. 11-C3, Class E, 5.178s, 2049 301,000 312,160 34 Absolute Return 100 Fund MORTGAGE-BACKED SECURITIES (30.2%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Morgan Stanley Re-REMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 $407,159 $408,177 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class C, 4.958s, 2049 300,000 316,791 FRB Ser. 13-C6, Class D, 4.494s, 2046 665,000 623,976 FRB Ser. 12-C4, Class XA, IO, 1.822s, 2045 6,662,991 596,685 FRB Ser. 12-C2, Class XA, IO, 1.72s, 2063 14,596,842 969,330 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C25, Class AJ, 5.72s, 2043 853,000 863,918 Ser. 06-C24, Class AJ, 5.658s, 2045 338,000 339,386 FRB Ser. 06-C29, IO, 0.378s, 2048 33,737,442 99,188 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 07-C31, IO, 0.211s, 2047 83,063,119 207,658 Wells Fargo Commercial Mortgage Trust FRB Ser. 13-LC12, Class C, 4.299s, 2046 500,000 498,820 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 13-LC12, Class D, 4.299s, 2046 1,250,000 1,176,666 WF-RBS Commercial Mortgage Trust Ser. 14-C19, Class C, 4.646s, 2047 212,000 216,600 Ser. 13-C18, Class AS, 4.387s, 2046 491,000 530,167 Ser. 13-UBS1, Class AS, 4.306s, 2046 305,000 327,515 Ser. 13-C12, Class AS, 3.56s, 2048 384,000 394,383 FRB Ser. 13-C17, Class XA, IO, 1.565s, 2046 4,861,196 349,520 FRB Ser. 13-C14, Class XA, IO, 0.898s, 2046 9,281,551 430,571 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C5, Class E, 5.634s, 2044 1,155,000 1,220,812 FRB Ser. 11-C2, Class D, 5.469s, 2044 1,074,000 1,141,501 FRB Ser. 11-C4, Class D, 5.265s, 2044 1,045,000 1,110,051 FRB Ser. 11-C4, Class E, 5.265s, 2044 285,000 301,217 FRB Ser. 13-C15, Class D, 4.481s, 2046 920,000 845,283 FRB Ser. 12-C10, Class D, 4.456s, 2045 279,000 262,434 FRB Ser. 12-C10, Class XA, IO, 1.765s, 2045 4,400,830 376,183 FRB Ser. 13-C12, Class XA, IO, 1.469s, 2048 1,543,602 109,387 Residential mortgage-backed securities (non-agency) (4.7%) BCAP, LLC Trust FRB Ser. 15-RR5, Class 2A3, 1.268s, 2046 410,000 315,077 BCAP, LLC Trust 144A FRB Ser. 14-RR1, Class 2A2, 2.352s, 2036 500,000 421,540 Countrywide Alternative Loan Trust FRB Ser. 06-OA7, Class 1A2, 1.162s, 2046 2,326,677 1,849,709 FRB Ser. 05-38, Class A3, 0.547s, 2035 261,196 225,804 FRB Ser. 05-59, Class 1A1, 0.524s, 2035 726,879 578,539 FRB Ser. 06-OC2, Class 2A3, 0.487s, 2036 140,649 125,881 FRB Ser. 06-OA2, Class A5, 0.424s, 2046 1,374,210 1,058,142 FRB Ser. 06-OC8, Class 2A2A, 0.317s, 2036 283,675 273,746 Countrywide Asset-Backed Certificates Trust FRB Ser. 05-2, Class M4, 1.262s, 2035 F 395,000 343,650 CSMC Trust 144A FRB Ser. 11-6R, Class 3A7, 2.923s, 2036 490,000 260,514 FRB Ser. 09-13R, Class 3A2, 2.306s, 2036 384,135 228,560 Absolute Return 100 Fund 35 MORTGAGE-BACKED SECURITIES (30.2%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. GSAA Trust FRB Ser. 05-8, Class M1, 0.687s, 2035 $350,000 $262,500 GSAMP Trust FRB Ser. 06-NC1, Class M1, 0.557s, 2036 350,000 248,500 Morgan Stanley Resecuritization Trust 144A Ser. 15-R4, Class CB1, 0.598s, 2047 1,265,000 1,012,000 MortgageIT Trust FRB Ser. 05-1, Class 1M1, 0.917s, 2035 785,590 742,081 Nomura Home Equity Loan, Inc., Home Equity Loan Trust Ser. 06-WF1, Class M2, 0.487s, 2036 620,000 461,900 Nomura Resecuritization Trust 144A FRB Ser. 15-4R, Class 1A14, 0.404s, 2047 1,000,000 577,500 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 04-AR13, Class A1B2, 1.177s, 2034 539,739 507,355 FRB Ser. 05-AR17, Class A1B2, 0.607s, 2045 1,327,871 1,148,609 FRB Ser. 05-AR13, Class A1B3, 0.557s, 2045 643,254 577,320 Total mortgage-backed securities (cost $73,297,528) ASSET-BACKED SECURITIES (6.4%)* Principal amount Value Station Place Securitization Trust FRB Ser. 15-4, Class A, 1.402s, 2017 $3,166,000 $3,166,000 FRB Ser. 15-2, Class A, 1.235s, 2017 2,342,000 2,342,000 Station Place Securitization Trust 144A FRB Ser. 14-2, Class A, 1.055s, 2016 9,902,000 9,902,000 Total asset-backed securities (cost $15,410,000) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (5.2%)* Principal amount Value U.S. Government Agency Mortgage Obligations (5.2%) Federal Home Loan Mortgage Corporation 4 1/2s, October 1, 2018 $19,876 $20,517 Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, September 1, 2017 123,223 128,020 4 1/2s, August 1, 2018 16,553 17,160 Federal National Mortgage Association Pass-Through Certificates 6s, with due dates from September 1, 2018 to September 1, 2019 52,072 54,449 4 1/2s, TBA, November 1, 2045 1,000,000 1,083,594 4s, TBA, November 1, 2045 1,000,000 1,064,609 3s, TBA, December 1, 2045 5,000,000 5,043,360 3s, TBA, November 1, 2045 5,000,000 5,054,297 Total U.S. government and agency mortgage obligations (cost $12,492,815) U.S. TREASURY OBLIGATIONS (—%)* Principal amount Value U.S. Treasury Notes 2s, September 30, 2020 ∆ $58,000 $59,269 Total U.S. treasury obligations (cost $57,974) MUNICIPAL BONDS AND NOTES (0.7%)* Principal amount Value Union Cnty., AZ Indl. Dev. VRDN (Del-Tin Fiber LLC), 0.26s, 10/1/27 $1,700,000 $1,700,000 Total municipal bonds and notes (cost $1,700,000) 36 Absolute Return 100 Fund FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.6%)* Principal amount/units Value Argentina (Republic of) sr. unsec. unsub. notes Ser. 1, 8 3/4s, 2017 (Argentina) (In default) † $500,000 $547,500 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10 7/8s, 2021 (Argentina) 600,000 631,500 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) 200,000 209,300 Total foreign government and agency bonds and notes (cost $1,285,435) PURCHASED SWAP OPTIONS OUTSTANDING (0.1%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (1.548)/3 month USD-LIBOR-BBA/Dec-17 Dec-15/1.548 $9,688,500 $48 Citibank, N.A. (2.087)/3 month USD-LIBOR-BBA/May-18 May-16/2.087 5,087,700 1,730 Credit Suisse International (2.915)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.915 574,800 33,695 (3.315)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/3.315 574,800 18,633 Goldman Sachs International 2.0775/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.0775 5,188,000 32,891 0.90/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.90 14,768,800 22,153 1.36/3 month USD-LIBOR-BBA/Nov-20 Nov-15/1.36 9,814,700 10,305 1.285/3 month USD-LIBOR-BBA/Nov-20 Nov-15/1.285 9,814,700 5,104 (2.82)/3 month USD-LIBOR-BBA/Jan-46 Jan-16/2.82 232,800 3,092 (2.18625)/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.18625 5,087,700 1,323 (2.5025)/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.5025 5,188,000 519 JPMorgan Chase Bank N.A. (2.148)/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.148 4,907,400 25,322 0.98/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.98 6,126,800 14,398 1.898/3 month USD-LIBOR-BBA/Nov-25 Nov-15/1.898 4,907,400 9,128 Total purchased swap options outstanding (cost $316,293) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (—%)* strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/$100.98 $1,000,000 $5,482 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/100.86 1,000,000 4,851 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/100.66 1,000,000 4,207 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/100.50 1,000,000 3,584 Total purchased options outstanding (cost $50,626) Absolute Return 100 Fund 37 SHORT-TERM INVESTMENTS (24.8%)* Principal amount/shares Value Agrium, Inc. commercial paper with a yield of 0.45%, November 18, 2015 $1,500,000 $1,499,681 Airgas, Inc. commercial paper with a yield of 0.52%, December 9, 2015 1,500,000 1,499,177 Albemarle Corp. commercial paper with a yield of 0.79%, November 2, 2015 1,500,000 1,499,967 AXA Financial, Inc. commercial paper with a yield of 0.22%, November 23, 2015 1,500,000 1,499,798 Bacardi Corp. 144A commercial paper with a yield of 0.46%, November 12, 2015 1,500,000 1,499,789 Banco Bilbao Vizcaya/NY FRN certificate of deposit with a yield of 1.17%, May 16, 2016 1,000,000 997,841 BASF SE commercial paper with a yield of 0.34%, December 21, 2015 1,500,000 1,499,292 Baxter International, Inc. commercial paper with a yield of 0.40%, November 19, 2015 1,500,000 1,499,700 Bell Canada commercial paper with a yield of 0.42%, November 5, 2015 1,500,000 1,499,930 Brookfield US Holdings, Inc. commercial paper with a yield of 0.46%, November 13, 2015 1,500,000 1,499,770 Cox Enterprises, Inc. commercial paper with a yield of 0.46%, November 3, 2015 1,500,000 1,499,962 DTE Electric Co. commercial paper with a yield of 0.30%, November 12, 2015 1,500,000 1,499,863 Duke Energy Corp. 144A commercial paper with a yield of 0.41%, November 16, 2015 1,500,000 1,499,744 ERAC USA Finance, LLC commercial paper with a yield of 0.43%, November 24, 2015 1,500,000 1,499,588 Harley-Davidson Financial Services commercial paper with a yield of 0.30%, November 20, 2015 1,500,000 1,499,763 Kroger Co. (The) commercial paper with a yield of 0.33%, November 23, 2015 1,500,000 1,499,698 Macy’s Retail Holdings, Inc. commercial paper with a yield of 0.37%, November 2, 2015 1,500,000 1,499,985 Marsh & McLennan Cos., Inc. commercial paper with a yield of 0.37%, November 5, 2015 1,500,000 1,499,938 Monsanto Co. commercial paper with a yield of 0.56%, November 17, 2015 1,500,000 1,499,627 Putnam Short Term Investment Fund 0.15% L Shares 21,277,630 21,277,630 TransCanada American Investments Ltd. commercial paper with a yield of 0.43%, November 20, 2015 $1,500,000 1,499,660 U.S. Treasury Bills 0.01%, January 21, 2016 ∆ 110,000 109,984 U.S. Treasury Bills 0.03%, February 4, 2016 ∆ 5,000 4,999 U.S. Treasury Bills 0.06%, February 18, 2016 ∆ 239,000 238,947 U.S. Treasury Bills 0.07%, April 7, 2016 # ∆ § 1,523,000 1,521,937 U.S. Treasury Bills 0.09%, January 14, 2016 ∆ § 2,155,000 2,154,644 U.S. Treasury Bills 0.11%, April 21, 2016 # ∆ § 316,000 315,696 U.S. Treasury Bills 0.15%, February 11, 2016 ∆ § 313,000 312,929 Viacom, Inc. commercial paper with a yield of 0.41%, November 12, 2015 1,500,000 1,499,812 38 Absolute Return 100 Fund SHORT-TERM INVESTMENTS (24.8%)* cont. Principal amount/shares Value Whirlpool Corp. commercial paper with a yield of 0.52%, December 11, 2015 $1,500,000 $1,499,133 WPP CP, LLC commercial paper with a yield of 0.45%, November 10, 2015 1,500,000 1,499,831 Total short-term investments (cost $59,930,386) TOTAL INVESTMENTS Total investments (cost $255,875,823) Key to holding’s abbreviations BKNT Bank Note bp Basis Points EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period GMTN Global Medium Term Notes IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changesin the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes PO Principal Only TBA To Be Announced Commitments VRDN Variable Rate Demand Notes, which are floating-rate securities with long-term maturities that carrycoupons that reset and are payable upon demand either daily, weekly or monthly. The rate shown is the current interest rate at the close of the reporting period. Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2014 through October 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $241,306,072. † This security is non-income-producing. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. F This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $22,373,081 to cover certain derivative contracts and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Absolute Return 100 Fund 39 Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. FUTURES CONTRACTS OUTSTANDING at 10/31/15 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Short) 10 $1,564,375 Dec-15 $(11,208) U.S. Treasury Bond Ultra 30 yr (Long) 1 159,750 Dec-15 421 U.S. Treasury Note 10 yr (Short) 6 766,125 Dec-15 4,207 U.S. Treasury Note 5 yr (Short) 13 1,557,055 Dec-15 (2,131) U.S. Treasury Note 2 yr (Short) 6 1,311,938 Dec-15 173 Total WRITTEN SWAP OPTIONS OUTSTANDING at 10/31/15 (premiums $3,256,565) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 1.798/3 month USD-LIBOR-BBA/Dec-17 Dec-15/1.798 $9,688,500 $10 1.278/3 month USD-LIBOR-BBA/Dec-17 Dec-15/1.278 2,422,125 121 Citibank, N.A. 2.587/3 month USD-LIBOR-BBA/May-18 May-16/2.587 5,087,700 356 2.387/3 month USD-LIBOR-BBA/May-18 May-16/2.387 5,087,700 661 Credit Suisse International 2.515/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.515 574,800 55,197 Goldman Sachs International (1.885)/3 month USD-LIBOR-BBA/Jan-46 Jan-16/1.885 232,800 526 2.58625/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.58625 10,175,400 712 2.29/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.29 2,594,000 2,957 (0.725)/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.725 14,768,800 5,760 (0.8125)/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.8125 14,768,800 12,110 (1.435)/3 month USD-LIBOR-BBA/Nov-20 Nov-15/1.435 9,814,700 19,139 (2.29)/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.29 2,594,000 52,217 JPMorgan Chase Bank N.A. (0.83)/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.83 6,126,800 5,147 (0.905)/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.905 6,126,800 9,129 (2.023)/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.023 2,453,700 11,974 2.023/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.023 2,453,700 27,089 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 16,499,000 2,117,746 Total 40 Absolute Return 100 Fund WRITTEN OPTIONS OUTSTANDING at 10/31/15 (premiums $50,313) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/$99.98 $1,000,000 $2,071 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/99.92 1,000,000 1,927 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/99.86 1,000,000 1,791 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/99.77 1,000,000 1,604 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/99.19 1,000,000 787 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/99.03 1,000,000 645 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/98.98 1,000,000 607 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/98.86 1,000,000 516 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 10/31/15 Counterparty Fixed right or obligation % to receive Premium Unrealized or (pay)/ Expiration Contract receivable/ appreciation/ Floating rate index/Maturity date date/strike amount (payable) (depreciation) Bank of America N.A. 2.00/3 month USD-LIBOR-BBA/ Nov-25 (Purchased) Nov-15/2.00 $4,907,400 $(19,630) $1,472 (2.238)/3 month USD-LIBOR-BBA/ Nov-25 (Purchased) Nov-15/2.238 4,907,400 (19,630) (5,791) 2.119/3 month USD-LIBOR-BBA/ Nov-25 (Written) Nov-15/2.119 2,453,700 19,630 4,228 (2.119)/3 month USD-LIBOR-BBA/ Nov-25 (Written) Nov-15/2.119 2,453,700 19,630 (3,065) Citibank, N.A. 1.475/3 month USD-LIBOR-BBA/ Nov-20 (Purchased) Nov-15/1.475 4,907,400 (13,005) 245 1.399/3 month USD-LIBOR-BBA/ Nov-20 (Purchased) Nov-15/1.399 4,907,400 (7,361) 147 (1.551)/3 month USD-LIBOR-BBA/ Nov-20 (Written) Nov-15/1.551 4,907,400 20,366 (1,227) JPMorgan Chase Bank N.A. 2.117/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/2.117 653,200 (16,005) (124) 2.035/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/2.035 653,200 (16,597) (2,469) 1.00/3 month USD-LIBOR-BBA/ Apr-27 (Purchased) Apr-17/1.00 1,265,300 (8,366) (3,339) 1.00/3 month USD-LIBOR-BBA/ Apr-27 (Purchased) Apr-17/1.00 2,530,500 (17,777) (7,715) Absolute Return 100 Fund 41 FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 10/31/15 cont. Counterparty Fixed right or obligation % to receive Premium Unrealized or (pay)/ Expiration Contract receivable/ appreciation/ Floating rate index/Maturity date date/strike amount (payable) (depreciation) JPMorgan Chase Bank N.A. cont. (3.035)/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/3.035 $653,200 $(17,380) $(8,469) (3.117)/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/3.117 653,200 (18,290) (10,521) 2.655/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/2.655 2,861,000 18,954 15,238 2.56/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/2.56 2,861,000 18,290 13,876 (1.00)/3 month USD-LIBOR-BBA/ Apr-19 (Written) Apr-17/1.00 5,061,000 16,195 1,721 (1.00)/3 month USD-LIBOR-BBA/ Apr-19 (Written) Apr-17/1.00 2,530,500 7,748 582 (1.56)/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/1.56 2,861,000 16,472 (4,463) (1.655)/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/1.655 2,861,000 16,308 (7,582) Total TBA SALE COMMITMENTS OUTSTANDING at 10/31/15 (proceeds receivable $5,079,961) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3s, November 1, 2045 $5,000,000 11/12/15 $5,054,297 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/15 Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $1,134,000 $(5,905) 9/30/25 3 month USD- 2.1575% $6,659 LIBOR-BBA 1,134,000 15,528 9/30/25 2.3975% 3 month USD- (22,314) LIBOR-BBA 1,134,000 (9,987) 9/30/25 3 month USD- 2.2775% 15,217 LIBOR-BBA 5,188,000 (30,418) 10/9/25 3 month USD- 2.155% 22,507 LIBOR-BBA 2,594,000 30,316 10/9/25 2.3225% 3 month USD- (36,466) LIBOR-BBA 2,594,000 (17,204) 10/28/25 3 month USD- 2.055% (18,054) LIBOR-BBA 1,297,000 16,527 10/28/25 2.235% 3 month USD- (4,692) LIBOR-BBA 5,188,000 (37,422) 10/28/25 3 month USD- 2.0775% (28,300) LIBOR-BBA 42 Absolute Return 100 Fund CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/15 cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $2,594,000 $36,022 10/28/25 2.2625% 3 month USD- $(13,029) LIBOR-BBA 2,594,000 (16,895) 10/29/25 3 month USD- 2.12% (1,993) LIBOR-BBA 1,297,000 16,844 10/29/25 2.31% 3 month USD- (13,466) LIBOR-BBA 3,891,000 (24,565) 10/27/25 3 month USD- 2.07125% (19,731) LIBOR-BBA 1,945,500 24,488 10/27/25 2.25% 3 month USD- (10,170) LIBOR-BBA 46,709,000 E 229,423 12/16/17 1.25% 3 month USD- (78,762) LIBOR-BBA 7,023,000 E 42,552 12/16/25 2.35% 3 month USD- (124,019) LIBOR-BBA 1,945,500 16,122 9/29/25 2.235% 3 month USD- (19,447) LIBOR-BBA 648,500 12,948 9/29/45 2.703% 3 month USD- (12,773) LIBOR-BBA 49,774,000 E 98,125 12/16/20 1.70% 3 month USD- (264,877) LIBOR-BBA 1,160,000 E 3,459 12/16/45 3 month USD- 2.70% 42,623 LIBOR-BBA 858,000 (12) 9/29/25 2.162% 3 month USD- (9,882) LIBOR-BBA 728,000 (10) 9/30/25 2.07% 3 month USD- (2,161) LIBOR-BBA 4,445,000 (17) 10/7/17 3 month USD- 0.72225% (8,231) LIBOR-BBA 4,445,000 (17) 10/7/17 3 month USD- 0.71967% (8,461) LIBOR-BBA 4,445,000 (17) 10/7/17 3 month USD- 0.72163% (8,286) LIBOR-BBA 4,844,000 (39) 10/7/20 1.3645% 3 month USD- 25,086 LIBOR-BBA 1,068,000 (14) 10/7/25 2.0085% 3 month USD- 3,487 LIBOR-BBA 341,000 (12) 10/7/45 2.54395% 3 month USD- (1,304) LIBOR-BBA 887,800 (7) 10/19/20 1.345% 3 month USD- 5,995 LIBOR-BBA 887,800 (7) 10/19/20 1.34757% 3 month USD- 5,883 LIBOR-BBA 903,900 (7) 10/19/20 1.35331% 3 month USD- 5,738 LIBOR-BBA Absolute Return 100 Fund 43 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/15 cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $1,171,400 $(15) 10/28/25 2.013% 3 month USD- $4,929 LIBOR-BBA 389,100 (5) 10/28/25 2.044% 3 month USD- 519 LIBOR-BBA Total E Extended effective date. OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/15 Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB– BBB–/P $2,939 $43,000 5/11/63 300 bp $2,384 Index CMBX NA BBB– BBB–/P 5,604 93,000 5/11/63 300 bp 4,403 Index CMBX NA BBB– BBB–/P 11,483 186,000 5/11/63 300 bp 9,080 Index CMBX NA BBB– BBB–/P 10,944 192,000 5/11/63 300 bp 8,464 Index Barclays Bank PLC CMBX NA BBB– BBB–/P 16,962 153,000 5/11/63 300 bp 14,985 Index Credit Suisse International CMBX NA BB Index — (26,087) 1,478,000 5/11/63 (500 bp) (2,398) CMBX NA BBB– BBB–/P 6,693 611,000 5/11/63 300 bp (1,199) Index CMBX NA BBB– BBB–/P 22,336 1,543,000 5/11/63 300 bp 2,406 Index CMBX NA BBB– BBB–/P 32,335 2,462,000 5/11/63 300 bp 534 Index CMBX NA BBB– BBB–/P 3,461 86,000 1/17/47 300 bp 493 Index CMBX NA BBB– BBB–/P 3,595 101,000 1/17/47 300 bp 109 Index CMBX NA BBB– BBB–/P 7,515 128,000 1/17/47 300 bp 3,097 Index CMBX NA BBB– BBB–/P 5,865 171,000 1/17/47 300 bp (37) Index Goldman Sachs International CMBX NA BBB– BBB–/P (311) 45,000 5/11/63 300 bp (892) Index CMBX NA BB Index — (1,711) 200,000 5/11/63 (500 bp) 1,495 CMBX NA BB Index — (1,251) 118,000 5/11/63 (500 bp) 640 CMBX NA BB Index — (586) 61,000 5/11/63 (500 bp) 392 CMBX NA BB Index — 52 43,000 5/11/63 (500 bp) 741 44 Absolute Return 100 Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/15 cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Goldman Sachs International cont. CMBX NA BB Index — $431 $42,000 5/11/63 (500 bp) $1,104 CMBX NA BB Index — 927 41,000 5/11/63 (500 bp) 1,584 CMBX NA BB Index — 640 38,000 5/11/63 (500 bp) 1,249 CMBX NA BB Index — (54) 27,000 1/17/47 (500 bp) 943 CMBX NA BBB– — (1,162) 128,000 5/11/63 (300 bp) 491 Index CMBX NA BBB– BBB–/P (27) 10,000 5/11/63 300 bp (156) Index CMBX NA BBB– BBB–/P (289) 36,000 5/11/63 300 bp (754) Index CMBX NA BBB– BBB–/P (644) 59,000 5/11/63 300 bp (1,406) Index CMBX NA BBB– BBB–/P (1,113) 119,000 5/11/63 300 bp (2,651) Index CMBX NA BBB– BBB–/P (1,193) 119,000 5/11/63 300 bp (2,731) Index CMBX NA BBB– BBB–/P (1,193) 119,000 5/11/63 300 bp (2,731) Index CMBX NA BBB– BBB–/P (482) 120,000 5/11/63 300 bp (2,032) Index CMBX NA BBB– BBB–/P (2,016) 121,000 5/11/63 300 bp (3,579) Index CMBX NA BBB– BBB–/P 1,405 123,000 5/11/63 300 bp (184) Index CMBX NA BBB– BBB–/P 740 124,000 5/11/63 300 bp (862) Index CMBX NA BBB– BBB–/P 255 8,000 1/17/47 300 bp (21) Index CMBX NA BBB– BBB–/P 3,563 119,000 1/17/47 300 bp (545) Index CMBX NA BBB– BBB–/P 3,878 128,000 1/17/47 300 bp (540) Index JPMorgan Securities LLC CMBX NA BBB– — (4,079) 170,000 5/11/63 (300 bp) (1,883) Index CMBX NA BBB– — (2,190) 85,000 5/11/63 (300 bp) (1,092) Index CMBX NA BBB– BBB–/P 4,703 85,000 1/17/47 300 bp 1,769 Index CMBX NA BBB– BBB–/P 8,965 170,000 1/17/47 300 bp 3,100 Index Total Absolute Return 100 Fund 45 * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at October 31, 2015. Securities rated by Putnam are indicated by “/P.” ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $—­ $—­ $15,410,000 Corporate bonds and notes —­ 91,498,391 —­ Foreign government and agency bonds and notes —­ 1,388,300 —­ Mortgage-backed securities —­ 70,800,824 2,011,040 Municipal bonds and notes —­ 1,700,000 —­ Purchased options outstanding —­ 18,124 —­ Purchased swap options outstanding —­ 178,341 —­ U.S. government and agency mortgage obligations —­ 12,466,006 —­ U.S. treasury obligations —­ 59,269 —­ Short-term investments 21,277,630 38,650,685 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(8,538) $—­ $—­ Written options outstanding —­ (9,948) —­ Written swap options outstanding —­ (2,320,851) —­ Forward premium swap option contracts —­ (17,256) —­ TBA sale commitments —­ (5,054,297) —­ Interest rate swap contracts —­ (967,554) —­ Credit default contracts —­ (77,133) —­ Totals by level $—­ 46 Absolute Return 100 Fund The following is a reconciliation of Level 3 assets as of the close of the reporting period: Change in net unrealized Total Total Balance Accrued appreciation/ Proceeds transfers transfers Balance Investments as of discounts/ Realized (deprecia- Cost of from into out of as of in securities: 10/31/14 premiums gain/(loss) tion) # purchases sales Level 3† Level 3† 10/31/15 Asset-backed securities $—­ $—­ $—­ $—­ $5,508,000 $—­ $9,902,000­ $— $15,410,000 Mortgage- backed securities $—­ —­ —­ (3,281) 1,592,781 —­ 421,540 —­ $2,011,040 Totals $—­ $—­ $—­ $— $— † Transfers during the reporting period are accounted for using the end of period market value and include valuations provided by a single broker quote. Such valuations involve certain inputs and estimates that were unobservable at the end of the reporting period. # Includes $(3,281) related to Level 3 securities still held at period end. Total change in unrealized appreciation/(depreciation) for securities (including Level 1 and Level 2) can be found in the Statement of operations. During the reporting period, transfers between level 1 and level 2 within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The accompanying notes are an integral part of these financial statements. Absolute Return 100 Fund 47 Statement of assets and liabilities 10/31/15 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $234,598,193) $234,180,980 Affiliated issuers (identified cost $21,277,630) (Notes 1 and 5) 21,277,630 Cash 167,967 Interest and other receivables 1,137,899 Receivable for shares of the fund sold 1,395,109 Receivable for investments sold 840,964 Receivable for sales of delayed delivery securities (Note 1) 2,052,576 Receivable for variation margin (Note 1) 139,761 Unrealized appreciation on forward premium swap option contracts (Note 1) 37,509 Unrealized appreciation on OTC swap contracts (Note 1) 59,463 Premium paid on OTC swap contracts (Note 1) 44,388 Total assets LIABILITIES Payable for investments purchased 104,682 Payable for purchases of delayed delivery securities (Note 1) 9,243,181 Payable for shares of the fund repurchased 2,701,354 Payable for compensation of Manager (Note 2) 85,070 Payable for Trustee compensation and expenses (Note 2) 35,798 Payable for distribution fees (Note 2) 44,883 Payable for variation margin (Note 1) 191,085 Unrealized depreciation on forward premium swap option contracts (Note 1) 54,765 Unrealized depreciation on OTC swap contracts (Note 1) 25,693 Premium received on OTC swap contracts (Note 1) 155,291 Written options outstanding, at value (premiums $3,306,878) (Notes 1 and 3) 2,330,799 TBA sale commitments, at value (proceeds receivable $5,079,961) (Note 1) 5,054,297 Other accrued expenses 1,276 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $251,538,402 Undistributed net investment income (Note 1) 1,717,919 Accumulated net realized loss on investments (Note 1) (11,974,980) Net unrealized appreciation of investments 24,731 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 48 Absolute Return 100 Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($113,552,561 divided by 11,274,966 shares) $10.07 Offering price per class A share (100/99.00 of $10.07)* $10.17 Net asset value and offering price per class B share ($1,617,327 divided by 161,281 shares)** $10.03 Net asset value and offering price per class C share ($23,502,651 divided by 2,355,755 shares)** $9.98 Net asset value and redemption price per class M share ($1,942,263 divided by 193,307 shares) $10.05 Offering price per class M share (100/99.25 of $10.05)* $10.13 Net asset value, offering price and redemption price per class R share ($37,202 divided by 3,721 shares) $10.00 Net asset value, offering price and redemption price per class R5 share ($10,439 divided by 1,029 shares) $10.14 Net asset value, offering price and redemption price per class R6 share ($525,117 divided by 51,822 shares) $10.13 Net asset value, offering price and redemption price per class Y share ($100,118,512 divided by 9,900,063 shares) $10.11 * On single retail sales of less than $500,000. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Absolute Return 100 Fund 49 Statement of operations Year ended 10/31/15 INVESTMENT INCOME Interest (including interest income of $33,337 from investments in affiliated issuers) (Note 5) $4,915,400 Total investment income EXPENSES Compensation of Manager (Note 2) 1,035,691 Distribution fees (Note 2) 555,232 Other 2,115 Total expenses Expense reduction (Note 2) (809) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 1,684,898 Net realized loss on swap contracts (Note 1) (2,371,365) Net realized gain on futures contracts (Note 1) 108,557 Net realized loss on written options (Notes 1 and 3) (125,289) Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year (3,701,694) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 50 Absolute Return 100 Fund Statement of changes in net assets DECREASE IN NET ASSETS Year ended 10/31/15 Year ended 10/31/14 Operations: Net investment income $3,323,171 $3,442,596 Net realized loss on investments and foreign currency transactions (703,199) (3,384,131) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (3,701,694) 3,467,110 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (1,683,366) (2,322,820) Class B (23,734) (38,368) Class C (121,397) (168,857) Class M (25,522) (35,397) Class R (2,368) (3,775) Class R5 (160) (173) Class R6 (9,369) (9,126) Class Y (1,615,330) (1,245,828) Decrease from capital share transactions (Note 4) (29,325,881) (264,686) Total decrease in net assets NET ASSETS Beginning of year 275,194,921 275,758,376 End of year (including undistributed net investment income of $1,717,919 and $2,224,551, respectively) The accompanying notes are an integral part of these financial statements. Absolute Return 100 Fund 51 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From From Total Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment net realized gain distribu- value, end at net asset end of period netassets netassets turnover Period ended of period income (loss) a on investments operations income on investments tions of period value (%) b (in thousands) (%) c (%) (%) Class A­ October 31, 2015­ $10.25­ .13­ (.18) (.13) —­ $10.07­ $113,553­ .66­ 1.28­ 105 f October 31, 2014­ 10.26­ .13­ .01­ .14­ (.15) —­ 10.25­ 1.37­ 136,276­ .64­ 1.32­ 98 f October 31, 2013­ 10.16­ .15­ .03­ .18­ (.08) —­ 10.26­ 1.73­ 160,057­ .64­ e 1.49 ­ e 81­ g October 31, 2012­ 10.15­ .16­ —­ d .16­ (.15) —­ 10.16­ 1.65­ 158,622­ .65­ e 1.55 ­ e 238­ g October 31, 2011­ 10.44­ .23­ (.30) (.13) (.09) 10.15­ 249,746­ .67­ e 2.27 ­ e 186­ g Class B­ October 31, 2015­ $10.20­ .11­ (.17) (.11) —­ $10.03­ $1,617­ .86­ 1.09­ 105 f October 31, 2014­ 10.21­ .11­ .01­ .12­ (.13) —­ 10.20­ 1.19­ 2,467­ .84­ 1.12­ 98 f October 31, 2013­ 10.12­ .13­ .02­ .15­ (.06) —­ 10.21­ 1.45­ 3,080­ .84­ e 1.27­ e 81­ g October 31, 2012­ 10.11­ .13­ .02­ .15­ (.14) —­ 10.12­ 1.48­ 2,655­ .85 ­ e 1.33­ e 238­ g October 31, 2011­ 10.39­ .22­ (.32) (.09) (.09) 10.11­ 3,070­ .87­ e 2.10­ e 186­ g Class C­ October 31, 2015­ $10.15­ .05­ (.17) (.05) —­ $9.98­ $23,503­ 1.41­ .53­ 105 f October 31, 2014­ 10.15­ .06­ —­ d .06­ (.06) —­ 10.15­ .58­ 26,468­ 1.39­ .56­ 98 f October 31, 2013­ 10.05­ .08­ .02­ .10­ —­ —­ —­ 10.15­ 1.00­ 30,621­ 1.39­ e .75­ e 81 ­ g October 31, 2012­ 10.03­ .08­ .01­ .09­ (.07) —­ 10.05­ .90­ 40,649­ 1.40­ e .80 ­ e 238 ­ g October 31, 2011­ 10.33­ .16­ (.31) (.06) (.09) 10.03­ 62,600­ 1.42­ e 1.58 ­ e 186 ­ g Class M­ October 31, 2015­ $10.23­ .12­ (.17) (.13) —­ $10.05­ $1,942­ .71­ 1.24­ 105 f October 31, 2014­ 10.24­ .13­ —­ d .13­ (.14) —­ 10.23­ 1.31­ 2,059­ .69­ 1.27­ 98 f October 31, 2013­ 10.14­ .15­ .02­ .17­ (.07) —­ 10.24­ 1.70­ 2,609­ .69­ e 1.45 ­ e 81­ g October 31, 2012­ 10.13­ .15­ .01­ .16­ (.15) —­ 10.14­ 1.61­ 2,973­ .70 ­ e 1.48 ­ e 238­ g October 31, 2011­ 10.42­ .23­ (.31) (.12) (.09) 10.13­ 3,576­ .72­ e 2.22 ­ e 186­ g Class R­ October 31, 2015­ $10.18­ .11­ (.18) (.11) —­ $10.00­ $37­ .91­ 1.06­ 105 f October 31, 2014­ 10.19­ .11­ —­ d .11­ (.12) —­ 10.18­ 1.12­ 214­ .89­ 1.06­ 98 f October 31, 2013­ 10.10­ .13­ .02­ .15­ (.06) —­ 10.19­ 1.50­ 311­ .89­ e 1.26­ e 81 ­ g October 31, 2012­ 10.09­ .13­ — ­ d .13­ (.12) —­ 10.10­ 1.33­ 316­ .90 ­ e 1.27­ e 238 ­ g October 31, 2011­ 10.39­ .21­ (.31) (.11) (.09) 10.09­ 317­ .92 ­ e 2.06­ e 186­ g Class R5­ October 31, 2015­ $10.32­ .16­ (.18) (.16) —­ $10.14­ $10­ .41­ 1.56­ 105 f October 31, 2014­ 10.32­ .16­ .01­ .17­ (.17) —­ 10.32­ 1.71­ 10­ .39­ 1.58­ 98 f October 31, 2013­ 10.21­ .18­ .02­ .20­ (.09) —­ 10.32­ 1.94­ 10­ .39­ e 1.74 ­ e 81­ g October 31, 2012† 10.12­ .05­ .04­ .09­ —­ —­ —­ 10.21­ * 10­ .13* e .48* e 238­ g Class R6­ October 31, 2015­ $10.31­ .16­ (.18) (.16) —­ $10.13­ $525­ .41­ 1.54­ 105 f October 31, 2014­ 10.32­ .16­ .01­ .17­ (.18) —­ 10.31­ 1.63­ 583­ .39­ 1.56­ 98 f October 31, 2013­ 10.21­ .16­ h .04­ .20­ (.09) —­ 10.32­ 1.97­ 509­ .39­ e 1.57­ e,h 81­ g October 31, 2012† 10.12­ .05­ .04­ .09­ —­ —­ —­ 10.21­ * 10­ .13* e .48* e 238­ g Class Y­ October 31, 2015­ $10.29­ .16­ (.18) (.16) —­ $10.11­ $100,119­ .41­ 1.54­ 105 f October 31, 2014­ 10.30­ .16­ —­ d .16­ (.17) —­ 10.29­ 1.61­ 107,117­ .39­ 1.54­ 98 f October 31, 2013­ 10.21­ .18­ .02­ .20­ (.11) —­ 10.30­ 1.94­ 78,562­ .39­ e 1.74­ e 81­ g October 31, 2012­ 10.20­ .18­ .01­ .19­ (.18) —­ 10.21­ 1.90­ 71,603­ .40 ­ e 1.78­ e 238­ g October 31, 2011­ 10.48­ .26­ (.31) (.14) (.09) 10.20­ 80,840­ .42­ e 2.55 ­ e 186 ­ g See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 52 Absolute Return 100 Fund Absolute Return 100 Fund 53 Financial highlights (Continued) * Not annualized. † For the period July 3, 2012 (commencement of operations) to October 31, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements, if any (Note 2). Also excludes acquired fund fees, if any. d Amount represents less than $0.01 per share. e Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts as a percentage of average net assets (Note 2): 10/31/13 10/31/12 10/31/11 Class A 0.10% 0.33% 0.29% Class B 0.10 0.33 0.29 Class C 0.10 0.33 0.29 Class M 0.10 0.33 0.29 Class R 0.10 0.33 0.29 Class R5 0.09 0.10 N/A Class R6 0.07 0.08 N/A Class Y 0.10 0.33 0.29 f Portfolio turnover includes TBA purchase and sale commitments. g Portfolio turnover excludes TBA purchase and sale commitments. Including TBA purchase and sale commitments to conform with current year presentation, the portfolio turnover would have been following: Portfolio turnover % October 31, 2013 126% October 31, 2012 641 October 31, 2011 424 h The net investment income ratio and per share amount shown for the period ending October 31, 2013 may not correspond with the expected class specific differences for the period due to the timing of subscriptions into the class. The accompanying notes are an integral part of these financial statements. 54 Absolute Return 100 Fund Notes to financial statements 10/31/15 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from November 1, 2014 through October 31, 2015. Putnam Absolute Return 100 Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek to earn a positive total return that exceeds the return on U.S. Treasury bills by 100 basis points (or 1.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. The fund is designed to pursue a consistent absolute return through a broadly diversified portfolio reflecting uncorrelated fixed-income strategies designed to exploit market inefficiencies across global markets and fixed-income sectors. These strategies include investments in the following asset categories: (a) sovereign debt: obligations of governments in developed and emerging markets; (b) corporate credit: investment-grade debt, below-investment-grade debt (sometimes referred to as “junk bonds”), bank loans, convertible bonds and structured credit; and (c) securitized assets: asset-backed securities, residential mortgage-backed securities, commercial mortgage-backed securities and collateralized mortgage obligations. In pursuing a consistent absolute return, the fund’s strategies are also generally intended to produce lower volatility over a reasonable period of time than has been historically associated with traditional asset classes that have earned similar levels of return over long historical periods. These traditional asset classes might include, for example, short-term debt securities. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 1.00% and 0.75%, respectively, and generally do not pay a contingent deferred sales charge. Effective November 1, 2015, ClassM shares will no longer pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within two years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. Absolute Return 100 Fund 55 If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is 56 Absolute Return 100 Fund determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts for hedging duration and convexity, to isolate prepayment risk, and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts for hedging treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, for hedging term structure risk and for yield curve positioning. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and Absolute Return 100 Fund 57 are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts for hedging credit risk, for gaining liquid exposure to individual names, for hedging market risk and for gaining exposure to specific sectors. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into 58 Absolute Return 100 Fund offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $2,228,723 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $2,323,390 and may include amounts related to unsettled agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Prior to September 24, 2015, the fund participated in a $392.5 million unsecured committed line of credit provided by State Street and a Absolute Return 100 Fund 59 substantially similar unsecured uncommitted line of credit. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR (the Federal Funds rate prior to September 24, 2015) plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% (0.11% prior to September 24, 2015) per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At October 31, 2015, the fund had a capital loss carryover of $11,613,980 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $10,120,909 $— $10,120,909 * 1,493,071 N/A 1,493,071 October 31, 2019 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from income on swap contracts and from interest-only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $348,557 to decrease undistributed net investment income and $348,557 to decrease accumulated net realized loss. 60 Absolute Return 100 Fund The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $1,323,902 Unrealized depreciation (2,091,513) Net unrealized depreciation (767,611) Undistributed ordinary income 2,937,842 Capital loss carryforward (11,613,980) Cost for federal income tax purposes $256,226,221 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a monthly base fee equal to 0.40% of the monthly average of the fund’s net asset value. In return for this fee, Putnam Management provides investment management and investor servicing and bears the fund’s organizational and operating expenses, excluding performance fee adjustments, payments under the fund’s distribution plan, brokerage, interest, taxes, investment related expenses, extraordinary expenses and acquired fund fees and expenses. The applicable base fee is increased or decreased for each month by an amount based on the performance of the fund. The amount of the increase or decrease is calculated monthly based on a performance adjustment rate that is equal to 0.04 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the BofA Merrill Lynch U.S. Treasury Bill Index plus 1.00% over the thirty-six month period then ended (the “performance period”). The maximum annualized performance adjustment rate is +/– 0.04%. Each month, the performance adjustment rate is multiplied by the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from, the base fee for that month. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.40% of the fund’s average net assets before an increase of $25,037 (0.01% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed, through February 28, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management Absolute Return 100 Fund 61 or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The aggregate amount of all reimbursements for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund is determined annually by the Trustees. These fees are being paid by Putnam Management as part of the management contract. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. These fees are being paid by Putnam Management as part of the management contract. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for classR5 and R6 shares) that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) for the portion of the fund’s fiscal year beginning after January 1, 2015, a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. ClassR5 shares paid a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.12%. ClassR6 shares paid a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. These fees are being paid by Putnam Management as part of the management contract. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $809 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $155, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. These fees are being paid by Putnam Management as part of the management contract. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. These fees are being paid by Putnam Management as part of the management contract. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 0.45%, 1.00%, 0.30% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $299,460 ClassM 6,003 ClassB 8,896 ClassR 831 ClassC 240,042 Total 62 Absolute Return 100 Fund For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $236 and $153 from the sale of classA and classM shares, respectively, and received $84 and $231 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.30% (0.40% for purchases before April 1, 2010, and no longer applicable at all effective November 1, 2015) is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $34 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $206,155,288 $192,146,460 U.S. government securities (Long-term) — — Total Written option transactions during the reporting period are summarized as follows: Written swap option contract Written swap Written option Written option amounts option premiums contract amounts premiums Written options outstanding at the beginning of the reporting period $50,736,200 $3,182,721 $26,000,000 $92,188 Options opened 411,000,610 2,306,056 75,000,000 445,781 Options exercised (39,483,450) (345,878) — — Options expired (93,363,950) (586,135) (34,000,000) (140,625) Options closed (188,569,785) (1,300,199) (59,000,000) (347,031) Written options outstanding at the end of the reporting period $140,319,625 $3,256,565 $8,000,000 $50,313 Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 10/31/15 Year ended 10/31/14 ClassA Shares Amount Shares Amount Shares sold 4,825,727 $48,841,162 7,395,684 $75,603,398 Shares issued in connection with reinvestment of distributions 130,105 1,315,364 184,523 1,872,905 4,955,832 50,156,526 7,580,207 77,476,303 Shares repurchased (6,977,627) (70,669,586) (9,884,467) (100,996,686) Net decrease Absolute Return 100 Fund 63 Year ended 10/31/15 Year ended 10/31/14 ClassB Shares Amount Shares Amount Shares sold 17,481 $176,527 40,478 $412,316 Shares issued in connection with reinvestment of distributions 1,918 19,336 2,801 28,345 19,399 195,863 43,279 440,661 Shares repurchased (99,962) (1,010,060) (102,982) (1,048,026) Net decrease Year ended 10/31/15 Year ended 10/31/14 ClassC Shares Amount Shares Amount Shares sold 507,037 $5,083,420 445,367 $4,518,102 Shares issued in connection with reinvestment of distributions 9,809 98,879 13,540 137,024 516,846 5,182,299 458,907 4,655,126 Shares repurchased (769,204) (7,740,723) (868,938) (8,815,764) Net decrease Year ended 10/31/15 Year ended 10/31/14 ClassM Shares Amount Shares Amount Shares sold 44,790 $451,570 11,982 $122,507 Shares issued in connection with reinvestment of distributions 2,275 22,950 3,206 32,478 47,065 474,520 15,188 154,985 Shares repurchased (55,066) (555,450) (68,781) (700,525) Net decrease Year ended 10/31/15 Year ended 10/31/14 ClassR Shares Amount Shares Amount Shares sold 5,880 $59,039 10,405 $105,961 Shares issued in connection with reinvestment of distributions 143 1,433 374 3,775 6,023 60,472 10,779 109,736 Shares repurchased (23,339) (234,354) (20,213) (204,886) Net decrease Year ended 10/31/15 Year ended 10/31/14 ClassR5 Shares Amount Shares Amount Shares sold — $— — $— Shares issued in connection with reinvestment of distributions 15 160 17 173 15 160 17 173 Shares repurchased — Net increase 15 17 64 Absolute Return 100 Fund Year ended 10/31/15 Year ended 10/31/14 ClassR6 Shares Amount Shares Amount Shares sold 35,901 $365,506 11,557 $118,602 Shares issued in connection with reinvestment of distributions 923 9,369 896 9,126 36,824 374,875 12,453 127,728 Shares repurchased (41,507) (421,598) (5,249) (53,616) Net increase (decrease) Year ended 10/31/15 Year ended 10/31/14 ClassY Shares Amount Shares Amount Shares sold 9,360,103 $95,109,189 8,978,632 $92,113,316 Shares issued in connection with reinvestment of distributions 144,456 1,463,342 96,796 984,415 9,504,559 96,572,531 9,075,428 93,097,731 Shares repurchased (10,010,581) (101,711,356) (6,294,821) (64,507,626) Net increase (decrease) At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value ClassR5 1,029 100.0% $10,439 ClassR6 1,030 2.0 10,434 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $— $22,252,602 $22,252,602 $1,798 $— Putnam Short Term Investment Fund* 43,011,817 334,069,388 355,803,575 31,539 21,277,630 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Absolute Return 100 Fund 65 Note 7: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased TBA commitment option contracts (contract amount) $8,000,000 Purchased swap option contracts (contract amount) $81,300,000 Written TBA commitment option contracts (contract amount) (Note 3) $13,800,000 Written swap option contracts (contract amount) (Note 3) $93,600,000 Futures contracts (number of contracts) 50 Centrally cleared interest rate swap contracts (notional) $137,600,000 OTC credit default contracts (notional) $9,100,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Credit contracts Receivables $38,336 Payables $115,469 Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Interest rate contracts appreciation 449,221* depreciation 3,576,903* Total * Includes cumulative appreciation/depreciation of futures contracts and/or centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $— $— $183,702 $183,702 Interest rate contracts (1,248,021) 108,557 (2,555,067) $(3,694,531) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $— $— $(124,284) $(124,284) Interest rate contracts 699,460 (48,006) (318,202) $333,252 Total 66 Absolute Return 100 Fund This page left blank intentionally. Absolute Return 100 Fund 67 Note 8: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Goldman Sachs International JPMorgan Chase Bank N.A. JPMorgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith, Inc. Total Assets: Centrally cleared interest rate swap contracts § $— $— $139,761 $— $— $— $— $— $— $139,761 OTC Credit default contracts* # — 23,689 11,353 — 3,294 — 38,336 Futures contracts § — Forward premium swap option contracts # 5,700 — — 392 — — 31,417 — — 37,509 Purchased swap options** # 48 — — 1,730 52,328 75,387 48,848 — — 178,341 Purchased options** # — 18,124 — — 18,124 Total Assets $— $— Liabilities: Centrally cleared interest rate swap contracts § — — 181,777 — 181,777 OTC Credit default contracts* # 6,639 1,977 — — 76,397 21,657 — 8,799 — 115,469 Futures contracts § — 9,308 9,308 Forward premium swap option contracts # 8,856 — — 1,227 — — 44,682 — — 54,765 Written swap options # 131 — — 1,017 55,197 93,421 2,171,085 — — 2,320,851 Written options # — 9,948 — — 9,948 Total Liabilities Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $— $— $— $— $(55,577) $— $(2,127,326) $— $— Net amount $(9,878) $(1,977) $(42,016) $(122) $— $(28,338) $— $(5,505) $(9,308) * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. 68 Absolute Return 100 Fund Absolute Return 100 Fund 69 Federal tax information (Unaudited) The Form 1099 that will be mailed to you in January 2016 will show the tax status of all distributions paid to your account in calendar 2015. 70 Absolute Return 100 Fund About the Trustees Independent Trustees Absolute Return 100 Fund 71 * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of October 31, 2015, there were 117 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 72 Absolute Return 100 Fund Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008– Vice President, Director of Proxy Voting 2010); Senior Financial Analyst, Old Mutual Asset and Corporate Governance, Assistant Clerk, Management (2007–2008); Senior Financial and Associate Treasurer Analyst, Putnam Investments (1999–2007) Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. Absolute Return 100 Fund 73 Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund High Yield Advantage Fund Emerging Markets Equity Fund High Yield Trust Equity Spectrum Fund Income Fund Europe Equity Fund Money Market Fund* Global Equity Fund Short Duration Income Fund International Capital Opportunities Fund U.S. Government Income Trust International Equity Fund Investors Fund Tax-free Income Low Volatility Equity Fund AMT-Free Municipal Fund Multi-Cap Core Fund Intermediate-Term Municipal Income Fund Research Fund Short-Term Municipal Income Fund Strategic Volatility Equity Fund Tax Exempt Income Fund Tax Exempt Money Market Fund* Value Tax-Free High Yield Fund Convertible Securities Fund Equity Income Fund State tax-free income funds†: Global Dividend Fund Arizona, California, Massachusetts, Michigan, The Putnam Fund for Growth and Income Minnesota, New Jersey, New York, Ohio, and Pennsylvania. 74 Absolute Return 100 Fund Absolute Return Retirement Income Lifestyle Funds — Absolute Return 100 Fund ® portfolios with managed allocations to Absolute Return 300 Fund ® stocks, bonds, and money market Absolute Return 500 Fund ® investments to generate retirement income. Absolute Return 700 Fund ® Retirement Income Fund Lifestyle 1 Global Sector Retirement Income Fund Lifestyle 2 Global Consumer Fund Retirement Income Fund Lifestyle 3 Global Energy Fund Global Financials Fund RetirementReady ® Funds — portfolios with Global Health Care Fund adjusting allocations to stocks, bonds, and Global Industrials Fund money market instruments, becoming more Global Natural Resources Fund conservative over time. Global Sector Fund Global Technology Fund RetirementReady ® 2060 Fund Global Telecommunications Fund RetirementReady ® 2055 Fund Global Utilities Fund RetirementReady ® 2050 Fund RetirementReady ® 2045 Fund Asset Allocation RetirementReady ® 2040 Fund George Putnam Balanced Fund RetirementReady ® 2035 Fund RetirementReady ® 2030 Fund Global Asset Allocation Funds — four RetirementReady ® 2025 Fund investment portfolios that spread your RetirementReady ® 2020 Fund money across a variety of stocks, bonds, and money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. † Not available in all states. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Absolute Return 100 Fund 75 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 76 Absolute Return 100 Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Robert J. Darretta Vice President, Treasurer, Investment Sub-Manager Katinka Domotorffy and Clerk Putnam Investments Limited John A. Hill 57–59 St James’s Street Paul L. Joskow Janet C. Smith London, England SW1A 1LD Kenneth R. Leibler Vice President, Robert E. Patterson Principal Accounting Officer, Investment Sub-Advisor George Putnam, III and Assistant Treasurer The Putnam Advisory Robert L. Reynolds Company, LLC W. Thomas Stephens Susan G. Malloy One Post Office Square Vice President and Boston, MA 02109 Officers Assistant Treasurer Robert L. Reynolds Marketing Services President James P. Pappas Putnam Retail Management Vice President One Post Office Square Jonathan S. Horwitz Boston, MA 02109 Executive Vice President, Mark C. Trenchard Principal Executive Officer, and Vice President and Custodian Compliance Liaison BSA Compliance Officer State Street Bank and Trust Company Steven D. Krichmar Nancy E. Florek Vice President and Vice President, Director of Legal Counsel Principal Financial Officer Proxy Voting and Corporate Ropes & Gray LLP Governance, Assistant Clerk, Robert T. Burns and Associate Treasurer Independent Registered Vice President and Public Accounting Firm Chief Legal Officer KPMG LLP This report is for the information of shareholders of Putnam Absolute Return 100 Fund®. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In November 2015, the Code of Ethics of Putnam Investment Management, LLC was amended. The key changes to the Code of Ethics are as follows: (i) Non-Access Persons are no longer required to pre-clear their trades, (ii) a new provision governing conflicts of interest has been added, (iii) modifying certain provisions of the pre-clearance requirements, Contra-Trading Rule and 60-Day Short-Term Rule, (iv) modifying and adding language relating to reporting of unethical or illegal acts, including anti-retaliation provision, and (v) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit, Compliance and Distributions Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees October 31, 2015	$91,526	$ — $5,500	$ — October 31, 2014	$88,882	$ — $5,385	$ — For the fiscal years ended October 31, 2015 and October 31, 2014, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $5,500 and $5,385 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
